Per curiam.
— The witness would be liable, in any event, either to the plaintiff or to the defendant who is sued, as his surety. If the plaintiff fails, he may recover his debt from the witness with costs; but not the costs of this action. If he recovers, the defendant may recover from him his debt and the costs of both actions. The witness was consequently interested.
The other point also was properly ruled. A creditor who lets the means of satisfaction slip from his hands, discharges his debtor’s surety; but he must have had the means actually in his hands, or at least a specific lien on it. Permissive supineness will not do it. In the United States v. Simpson, 3 Penns. Rep. 439, the surety was not discharged though the creditor had suffered the lien of a judgment against the principal to expire. That was thought to be a different thing from impairing a security by a positive act,” the surety and the creditor standing in equal want of equity. Had the surety in this instance required the creditor to proceed on his execution, the case would have been different; but it was his business to look after his own interest. The very point seems to have been ruled at Harrisburg in Cathcart’s Appeal, 1 Har. 416.
Judgment affirmed.